Citation Nr: 9904678	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-00 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Honolulu, Hawaii Department of Veterans Affairs (VA) Regional 
Office (RO).

In an April 1995 statement, the veteran indicated that he 
wanted to reopen claims of entitlement to service connection 
for residuals of malaria and a skin disorder.  These matters 
are referred to the RO for appropriate action.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran had peripheral neuropathy in service, that peripheral 
neuropathy was compensably manifested within one year after 
active service, that the veteran has ever had acute or 
subacute peripheral neuropathy, or that any current 
peripheral neuropathy is casually related to exposure to 
Agent Orange or other incident of military service.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that on the veteran's June 
1966 pre-induction examination the neurologic evaluation was 
normal.  In September 1966, the veteran complained of 
tingling in his right knee that he had had for the past four 
years.  The tingling had become more symptomatic during basic 
training, and it was determined that he probably had a 
sprained knee.  On separation examination, the veteran 
indicated that he had not had any leg cramps, neuritis or 
paralysis.  The neurologic evaluation was normal.

Service personnel records indicate that the veteran had 
service in the Republic of Vietnam.

The veteran filed an initial claim for VA disability benefits 
in August 1985.  He did not claim a neurological 
disorder/peripheral neuropathy or disability affecting the 
extremities other than a knee injury and skin rash.  On a 
September 1985 VA examination, the veteran's present 
complaints did not include any neurological problems.  The 
neurological evaluation was normal.  Peripheral neuropathy 
was not diagnosed.

In May 1991, the Labor and Industrial Relations Appeals Board 
of the State of Hawaii held that the veteran had peripheral 
neuritis and that he had an injury in the lower extremities 
during his employment in September 1986 with no permanent 
disability resulting.  That appellate body also held that, 
although the veteran's peripheral neuritis was aggravated by 
his employment in September 1986, it was not permanently 
aggravated.  The Labor and Industrial Relations Appeals 
Board's decision notes the findings and reports of various 
physicians by whom the veteran was seen.  In its report, the 
adjudicators indicated that, starting in late September 1986, 
the veteran complained of numbness in his feet for the past 
several weeks.  In February 1987, the veteran was apparently 
seen by a Dr. Direnfeld who concluded that the veteran's 
neurological examination was abnormal, but that walking and 
standing were not the causes of his peripheral neuropathy.  
In May 1987, the veteran apparently still had symptoms of 
numbness, tingling, and burning pain in the soles of his 
feet, which were reduced when the veteran rested.  In 
February 1989, a Dr. Henrickson had reported that the veteran 
had a primary neuritis involving all four extremities and 
that the veteran's disorder was temporarily aggravated in 
September 1986 due to prolonged standing.  Dr. Henrickson 
also reportedly noted that the veteran already reached 
medical stabilization with regard to the trauma in September 
1986.  

The veteran submitted the above May 1991 decision but he did 
not submit the supporting medical evidence that the appellate 
body relied on, even though the RO specifically requested 
that information from the veteran in a letter of June 1993.

In an April 1995 statement, the veteran said that he had had 
peripheral neuropathy since his service in the Republic of 
Vietnam.



Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if an organic 
disease of the nervous system is manifested to a compensable 
degree within one year following discharge from service, the 
disorder will be considered to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  The 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41,421 (1996).

Specifically, where a veteran has Vietnam service and acute 
or subacute peripheral neuropathy is manifest to a degree of 
10 percent or more within a year after the last

date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service, service 
incurrence shall be presumed.  38 C.F.R. § 3.307(a)(6)(ii).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The veteran's service records reflect service in the Republic 
of Vietnam during the applicable time period; thus, he may 
have been exposed to Agent Orange.

The veteran's service medical records do not reveal any 
complaints or findings of neurological problems involving the 
extremities and there were no diagnoses of peripheral 
neuropathy during active service.  Although he complained of 
tingling in his knee in September 1966, he was though to have 
a sprained knee.  At the time of his service discharge 
examination all relevant findings were normal and the veteran 
denied a relevant medical history.  Also, there is no 
competent evidence that the veteran had acute or subacute 
peripheral neuropathy within one year of the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  Therefore, the 
criteria to warrant presumptive service connection for acute 
or subacute peripheral neuropathy based on herbicide exposure 
have not been met.  38 C.F.R. § 3.307(a)(6)(ii).  Likewise, 
there is no competent evidence that any type of peripheral 
neuropathy was compensably manifested within one year of 
active service.  The Board has reviewed the veteran's 
statement that he had peripheral neuropathy since his service 
in the Republic of Vietnam; however, his statement is not 
competent medical evidence for purposes of well grounding 
this claim. 

In addition, there is no competent evidence that any current 
peripheral neuropathy is casually related to exposure to 
Agent Orange or other incident of military service.   On the 
September 1985 VA examination, peripheral neuropathy was not 
even diagnosed.  Furthermore, regardless of whether the May 
1991 decision on the veteran's workers' compensation claim 
contains competent medical evidence of a current disorder, 
that document still does not contain any competent medical 
evidence that relates any current peripheral neuropathy to 
active service, including exposure to Agent Orange.  In fact, 
the May 1991 decision only addresses the relationship between 
the veteran's peripheral neuropathy and a September 1986 
work-related injury.  The veteran has neither submitted nor 
identified any medical evidence or opinion that he had acute 
or subacute peripheral neuropathy during the relevant time 
frame or that his current peripheral neuropathy is related to 
service, including herbicide exposure in Vietnam.  

In summary, there is no competent evidence of record showing 
that the veteran had peripheral neuropathy in service, that 
peripheral neuropathy was compensably manifested within one 
year of active service, that the veteran has ever had acute 
or subacute peripheral neuropathy, or that any current 
peripheral neuropathy is casually related to exposure to 
Agent Orange or other incident of military service.  
Accordingly, his claim is not well grounded.  

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well- grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In particular, the RO has asked the veteran to 
provide the medical records of the doctors who were referred 
to in his workers' compensation claim or, in the alternative, 
the addresses of those doctors so that the RO could obtain 
those records.  Yet, the veteran has not provided the 
requested information.


ORDER

Service connection for peripheral neuropathy is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Deartment of Veterans Affairs

